Citation Nr: 1445689	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part denied service connection for a left ankle disorder.  

In December 2013, the Board found that the evidence submitted by the Veteran was sufficient to reopen the claim and remanded the issue of service connection for a left ankle disorder or left lower extremity disorder to the RO through the Appeals Management Center for further development and a VA medical examination. In June 2014, the RO issued a Supplemental Statement of the Case (SSOC), again denying the Veteran's claim.  

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current left ankle disorder that was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The petitioner has been advised of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. The RO has examined the bases for the denial in the prior decision and provided the petitioner notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In October 2011, the Veteran was afforded a VA medical examination to obtain a diagnosis of his alleged left ankle disorder. In April 2014, the Board remanded the issue to the RO requesting that the RO afford the Veteran another VA examination to obtain an opinion with regard the etiology of Veteran's disorder as it related to his service. The records reflect the VA examination was scheduled by the RO, but the Veteran did not report for the examination and failed to provide good cause for not attending it. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2013).

Merits of the Claim

The Veteran claims that his alleged chronic left ankle pain is the result of an ankle injury he sustained in-service while playing basketball in 1967. While STRs confirm that the Veteran then had a left ankle sprain, the preponderance of the evidence is against a finding that the Veteran's current left ankle disorder is related to service and the appeal will be denied. 38 C.F.R. §§ 3.102, 3.655(b).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The threshold question for any service connection claim must be whether there is 
a current disability for VA purposes. As noted above, lay evidence, such as statements provided by persons without specialized medical knowledge, training, or education, can be considered credible and competent in establishing the elements of service connection. Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1313. The Veteran's claims file has several lay statements, including his own, noting the Veteran's left ankle disability. Specifcially, a letter from L.M., a former employer,  stated that the Veteran had trouble climbing into the trucks, driving for long periods, and that he complained of "swelling." Similarly, R.V., the Veteran's manager at another company, stated that the Veteran had trouble with standard transmission vehicles because of his ankle problems. The Veteran also alleges that his ankle disorder prevented him from standing for long periods of time without pain, and has prevented him from working. 

STRs from November 1967 note that the Veteran reported to sick call with a severe left ankle inversion sprain. The records showed that his ankle was splinted that he was given cruches for several weeks. Follow-up STRs noted occasional aching and swelling after prolonged standing or activity, but no additional diagnosis. The Veteran's separation examination in November 1968 noted no problems or diagnosis for the Veteran's ankle. VA medical treatment records from February 2005 and 2010, noted the Veteran complaining about his ankle pain. Physical examination and x-rays of the Veteran were conducted, and the records noted a diagnosis of left ankle arthralgia (joint pain). The Veteran was prescribed Naproxen/Tramadol for the pain.   

In October 2011, the Veteran was afforded a VA medical examination to determine the diagnosis and etiology of any ankle disorder. The examiner opined that the Veteran's claimed chronic ankle pain was less likely than not related to his in-service injury of his ankle, and that his ankle pain was caused by his flat foot disorder, which preexisted his military service. The examiner, however, offered no diagnosis of any chronic ankle disorder. 

The October 2011 VA examination and the Veteran's separation medical examination are most probative evidence in determining the etiology of the Veteran's ankle disorder. The October 2011 VA examiner's opinion is clearly factually informed, medically based, and responsive to this inquiry. The examiner provided a full and complete rationale for the opinion which was based on a review of the file and a thorough examination of the Veteran. While this examination was before the Board prior to the Board's December 2013 remand, the Veteran's failure to attend or provide good cause for his failure to attend the examination the additional examination to him permits the Board to adjudicate the appeal on the evidence available in the claims file. 38 C.F.R. § 3.655.

Similarly, the Board finds that the Veteran's separation medical eximation from November 1968 is highly probative. The Veteran claims that his current left ankle disorder is a chronic disorder that was as a result of the injury he sustained in-service. However, the Veteran's separation examination conducted showed a normal lower extremity profile. The examiner also noted no additional comments or complaints from the Veteran regarding any disorders or discomfort in his ankles.  
 
The Board may not only determine the competency and credibility of the evidence submitted, but also weigh the probative value thereof. See Madden, 125 F.3d 1447. The Veteran's lay statements, as well as those by his former employer and co-worker, are competent as to what may be observed by a layperson but are not competent in providing an etiology of a disorder to link it to any incident of military service. Therefore, those statements do not outweigh the medical evidence of record.

Moreover, while the Veteran has complaints of chronic pain in his left ankle, there is no clinical evidence of a disability. While the Board has considered the Veteran's claim of pain in his left ankle, the law holds that pain does not, by itself, without a diagnosed or identifiable underlying malady or disorder, constitute a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  Consequently, the Veteran's claim must be denied.

ORDER

Service connection for a left ankle disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


